Citation Nr: 0216037	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a timely appeal has been submitted on the issue of 
the propriety of the initial rating assigned following a 
grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to January 
1971, and from November 1972 to August 1980.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
November 2000 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which determined that the veteran did not submit a 
timely appeal on the claim pertaining to the propriety of the 
initial rating assigned for PTSD.  

As will be explained further in this decision, it is the 
Board's finding that the veteran's appeal of the propriety of 
the initial rating assigned for PTSD must be dismissed.  
Therefore, his VA Form 9, received in November 2000, is being 
construed as a new claim for increase, and is referred to the 
RO for appropriate action.  In addition, it is noted that in 
a February 2001 statement, the veteran raised a claim for 
service connection for alcohol dependence.  This matter is 
also referred to the RO for appropriate action.    


FINDINGS OF FACT

1.  Notice of the RO's decision granting service connection 
and a 30 percent rating for PTSD was sent to the veteran in 
April 1999, and after receipt of a timely Notice of 
Disagreement in March 2000, the RO sent the veteran a 
Statement of the Case in June 2000.

2.  The veteran was required to submit a Substantive Appeal 
within 60 days of the date of the Statement of the Case.

3.  The veteran's Substantive Appeal was not received until 
November 2000.


CONCLUSION OF LAW

The veteran did not submit a timely Substantive Appeal from 
the RO's assignment of an initial 30 percent rating following 
a grant of service connection for PTSD.  38 U.S.C.A. §§ 7105, 
7108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.302, 
20.303 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal shall not be entertained unless it is in conformity 
with the law.  38 U.S.C. § 7108.  An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been provided, a timely filed 
Substantive Appeal.  
38 C.F.R. § 20.200.  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.   38 C.F.R. 
§ 20.302(b).  The date of the mailing of the Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case, and the date of  the mailing of the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  Id.  An 
extension of the 60-day period for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303.  A 
request for such an extension must be in writing and must be 
made prior to the expiration of the time limit for filing the 
Substantive Appeal.  The request for extension must be filed 
with the Department of Veterans Affairs office from which the 
claimant received notice of the determination being appealed.  
Id.

In the case at hand, by means of an April 1999 letter, the 
veteran was notified that he was awarded service connection 
for PTSD, and that a 30 percent rating had been assigned for 
the PTSD.  In March 2000, he filed a timely Notice of 
Disagreement.  A Statement of the Case was issued in June 
2000.  However, the veteran's Substantive Appeal was not 
received until November 2000.  Thus, under the applicable 
statute and regulations, the veteran's appeal is untimely and 
must be dismissed.

The Board notes the veteran's explanation as to the reason 
for the delay in filing the Substantive Appeal.  Assuming, 
arguendo, that his being out of town and not having access to 
his mail could qualify as justification for accepting his 
Substantive Appeal as timely, the fact remains that the 
veteran returned to his home in September 2000, and that his 
Substantive Appeal was not submitted until 2 months later.  
The Board acknowledges his statement that he did not 
initially read the entire document (Statement of the Case) 
and was not aware that there was a time-deadline for 
submitting the Substantive Appeal.  However, it was his 
responsibility to read the documents sent to him from the RO, 
and the Board cannot ignore the requirements of the law and 
regulations because of his failure to do so.  Accordingly, 
the claim must be dismissed.

As mentioned above, the veteran's VA Form 9, filed in 
November 2000, will be considered as a new claim for an 
increased rating, and is being referred to the RO for 
adjudication.  


ORDER

The veteran's appeal is dismissed.



		
	D.C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

